Citation Nr: 0613928	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

A heart disorder was first diagnosed many years after service 
and is not shown by competent medical evidence to be related 
to service.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 1131, 5103 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and a heart disorder may be presumed to have been incurred in 
service if manifested to a compensable degree within the 
first post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The veteran's service records show no reference to a heart 
disorder by complaint, diagnosis or treatment, including the 
May 1952 separation examination report which showed that the 
veteran denied having a history of pain or pressure in the 
chest, and denied having a history of palpitation or pounding 
heart.  Clinical evaluation of the heart was normal.  A heart 
disorder is first noted in the record in August 1975, many 
years after service separation, when the veteran was seen at 
a private facility for paroxysmal atrial tachycardia.  A 
November 1975 private treatment record shows that an 
echocardiogram confirmed the presence of ballooning mitral 
valve.  

Thereafter the record shows continuing private medical 
treatment for a heart disorder in the 1990's.  While a 
current disorder has thus been identified, there is no 
finding of inservice manifestations and no medical evidence 
linking the current heart disorder with service.  Thus, 
service connection must be denied.  

The veteran has offered several lay statements in support of 
his claim.  His wife reported in a March 2003 letter that the 
veteran has been treated for heart problems since 1952.  His 
mother-in-law reported in an April 2003 letter that the 
veteran was treated during service for heart problems.  A 
prior co-worker indicated in an April 2003 letter that the 
veteran has taken Digitalis for over 50 years.  In addition, 
three individuals who served with the veteran essentially 
reported in letters received at the RO in December 2003 that 
during service the veteran fell out on a forced march, and 
was sent to sick call.  

The Board has considered these lay statements.  Lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons.  However, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation, which is 
required here.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  The evidence does not reflect that the 
appellant or the individuals who sent in statements in his 
behalf currently possess the required specialized medical 
training and knowledge, nor is it contended otherwise.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
service connection in March 2003.  The letter noted that the 
RO was attaching information on the status of the claim, how 
the veteran could help, and what the evidence must show.  
While copies of this attachment are not in the file, the 
Board finds that such information has been properly provided 
to the veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held that there is a "presumption 
of regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (this presumption of regularity 
applies to procedures at the RO).  In this case, no clear 
evidence to the contrary has been presented to rebut the 
presumption of regularity.  As such, the Board finds that the 
proper notice was sent to the veteran, at his then current 
address of record, was received by him, and was timely sent, 
prior to the April 2003 initial denial.  The March 2003 
letter did inform the veteran that he could obtain and send 
to VA recent medical treatment records, and that it was 
ultimately his responsibility to make sure that VA receives 
all requested records not in the possession of a Federal 
department or agency.  In addition, after the April 2003 
decision, the veteran was sent a statement of the case which 
included complete information regarding the duty to notify 
and the duty to assist.  38 C.F.R. § 3.159 (2005).  The 
requisite notifications were provided to the appellant before 
the final transfer and certification of the case to the 
Board, and he had ample time in which to respond to the 
notice letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, N. 05-7157 (Fed. Cir. Apr. 5, 
2006).  The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of that issue will not result in any prejudice to the 
appellant.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess, Id.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  Records have been submitted by the 
veteran.  He has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  The representative has requested a 
VA examination and opinion; however, the Board finds that 
since there is no inservice showing of any heart complaints 
or manifestations to which the current diagnosis could be 
linked, an examination is not necessary.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER

Service connection for a heart disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


